The foregoing opinion of BENNICK, C., is adopted as the opinion of the court.
The joint motion of respondents Arthur J. Michel, doing business as South Side Terrazzo, Marble  Tile Company, and Phil Magidson, doing business as Magidson Construction Company, to substitute Ida Stern, Jess Stern, Harry Stern, and Melvin Stern, heirs of Morris Stern, deceased, as appellants in the place of Morris Stern, deceased, is overruled; the motion of respondent Cook Paint  Varnish Company, assignee of J.W. Miller, to affirm the judgment of the circuit court is overruled; and the judgment of the circuit court is reversed *Page 1056 
as to appellant Ida Stern insofar as it constitutes a personal judgment against appellant Ida Stern in favor of respondent Phil Magidson, doing business as Magidson Construction Company, and affirmed as to appellant Louis Bell and appellants Mrs. Luella B. Sayman, Justin S. Brewer, and W.L. Hemingway, the last board of directors and trustees of Thomas M. Sayman Investment Company.Hughes, P.J., and McCullen and Anderson, JJ., concur.